UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-54009 SECURE WINDOW BLINDS, INC. (Exact name of registrant as specified in its charter) Nevada 20-5982715 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 112 North Curry Street,Carson City, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (905) 732-3299 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act:Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes oNo x Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated fileroAccelerated filer oNon-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes x No o As of April 15, 2012, the registrant had 10,620,000 shares issued and outstanding and the aggregate value of voting and non-voting common equity held by non-affiliates was $15,500. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2 Properties 4 Item 3 Legal Proceedings 4 Item 4 Submission of Matters to a Vote of Security Holders 4 PART II Item 5 Market Price for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6 Selected Financial Data 4 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 Item 7A Quantitative and Qualitative Disclosure about Market Risk 6 Item 8 Financial Statements and Supplementary Data 6 Item 9 Changes an Disagreements With Accountants on Accounting and Financial Disclosure 16 Item 9A(T) Controls and Procedures 16 Item 9B Other Information 17 PART III Item 10 Directors and Executive Officers, Promoters and Control Persons 17 Item 11 Executive Compensation 18 Item 12 Security Ownership of Certain Beneficial Owners and Management18 18 Item 13 Certain Relationships and Related Transactions and Director Independence 19 Item 14 Principal Accounting Fees and Services 19 PART IV Item 15 Exhibits and Financial Statement Schedules 20 - 2 - PART I Item 1. Business Overview Secure Window Blinds, Inc. (“Secure Window Blinds” the “Company,” “we,” “us”) is a development stage company, incorporated on November 27, 2006, in the State of Nevada. The Company intends to offer a unique window blind system, which, in addition to all the utility of an ordinary venetian blind, it will also be a home security device by protecting and making any window impenetrable. We are a development stage company and have not generated any sales to date. Our product is still in the development stage and is not yet ready for commercial sale. We plan to complete the development of our window blind within the next twelve months and begin recognizing revenue from the sale and distribution of our product thereafter. The Company has not been involved in any bankruptcy, receivership or similar proceedings since its incorporation nor has it been involved in any reclassification, merger or consolidation. We have no plans to change our business activities. Our Product Our planned window blind consist of series of horizontal stainless steel slats. The slats are shaped like the letter “S”, when viewed from the side. The curves on the top and the bottom are on opposite sides of the blind and along its entire length. The unique design allows the top curve of one slat to hook to the bottom curve of the lower slat interlocking the blinds together. The slats are multi-directional and can be used in a number of window designs. In the completely closed position, secure blinds can effectively eliminate all external light from entering into a room and when the slats are interlocked and put under tension, the blind will become a steel wall. The slats of the secure blinds can be adjusted to allow varying degrees of light into the room. Indeed, the whole blind can be tightly engaged or stacked to allow light to stream completely through the bare window area or opened in place like a conventional blind. In order to obtain the tension to interlock the slats in the closed position, it will be necessary to pull the bottom rail down and lock it. There will also be a locking system on the sides. The secure blinds will run on steel tracks, attached to both sides of the window. When locking the blinds in the closing position, the side tracks will automatically lock the sides of the slats as well because both locking systems will be connected. The device consists of a head rail made of steel that houses the mechanisms for positioning the slats and activating cords. The blind itself is made up of ladders, any number of our unique steel slats and a bottom rail that contains pins to hold the cords. A valance will cover the head rail to enhance its appearance. Due to the weight of its material, the blinds will have a pulley system which will make it easy to use by anyone. Cords or wands can be used to open and close the secure blinds, change the position of the slats and control the tilting operation of the slats. Secure blinds will be available in widths ranging from 12 to 96 inches and up to 120 inches in height. They will be offered in a large number of colors and with optional accessories and refinements, such as choice of valances, head rail types, ladders, wand or cord, left or right side controls, etc. The secure blinds can also be motorized and controlled from a wall switch or keypad, remote control, a personal computer or even integrated with the alarm system. This eliminates the hazard of dangling cords. The Market The most common window coverings are made of vinyl, PVC, wood (or faux wood), bamboo and lightweight aluminum. They may be stained, painted, film-coated, or bare. Vinyl is the most versatile because it can be made stiff or flexible and in almost any size. It is an option for almost every type of blind. Our product will compete with regular venetian blinds and will have the added feature of acting as a home security system giving our product an advantage in the market. Patents We are in the process of researching patent rights and at present we are not aware of anyone having any patents, trademarks and/or copyright protection for this or any similar product. Upon successful completion of the development of our product, we plan to apply for patent protection and/or copyright protection in the jurisdictions in which we conduct business and distribute our product. - 3 - Government Regulation and Supervision We are subject to the laws and regulations of those jurisdictions in which we plan to sell our blinds which are generally applicable to business operations. These include business licensing requirements, income taxes and payroll taxes. In general, the sale of our product is not subject to special regulatory and/or supervisory requirements. Employees We have no employees other than our officer and director. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Item 1A. Risk Factors We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 2. Properties We do not own any real estate or other properties. The Company’s office is located at 112 North Curry Street, Carson City NV 89703-4934. Our telephone number is (905) 732-3299 Item 3. Legal Proceedings The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of the Company's shareholders during the fiscal year ended December 31, 2011. PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities As of December 31, 2011 the Company had thirty-two (32) active shareholders of record. The company has not paid cash dividends and has no outstanding options. Item 6. Selected Financial Data We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 7. Management Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report. This annual report contains forward looking statements relating to our Company's future economic performance, plans and objectives of management for future operations, projections of revenue mix and other financial items that are based on the beliefs of, as well as assumptions made by and information currently known to, our management. The words "expects”, “intends”, “believes”, “anticipates”, “may”, “could”, “should" and similar expressions and variations thereof are intended to identify forward-looking statements. The cautionary statements set forth in this section are intended to emphasize that actual results may differ materially from those contained in any forward looking statement. - 4 - Our auditor’s report on our December 31, 2011 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. We believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease the implementation of our business plans. See “December 31, 2011 Audited Financial Statements - Auditors Report.” As of December 31, 2011, Secure Window Blinds had $2 cash on hand and in the bank. Management believes this amount will not satisfy our cash requirements for the next twelve months or until such time that additional proceeds are raised. We plan to satisfy our future cash requirements - primarily the working capital required for the development of our secure window blind and marketing campaign and to offset legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock. Management believes that if subsequent private placements are successful, we will be able to generate sales revenue within the following twelve months thereof. However, additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. If Secure Window Blinds is unsuccessful in raising the additional proceeds through a private placement offering it will then have to seek additional funds through debt financing, which would be very difficult for a new development stage company to secure. Therefore, the company is highly dependent upon the success of the anticipated private placement offering and failure thereof would result in Secure Window Blinds having to seek capital from other sources such as debt financing, which may not even be available to the company. However, if such financing were available, because Secure Window Blinds is a development stage company with no operations to date, it would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could sustain operations and growth and manage the debt load. If Secure Window Blinds cannot raise additional proceeds via a private placement of its common stock or secure debt financing it would be required to cease business operations. As a result, investors in Secure Window Blind's common stock would lose all of their investment. The Company did not generate any revenue during the fiscal year ended December 31, 2011 and has not raised any revenue since inception. Total operating expenses for the fiscal year ending December 31, 2011 were $18,249 resulting in an operating loss for the fiscal year of $18,249. The operating loss for the period is a result of professional fees in the amount of $16,000, office and general expenses in the amount of $2,249. Total operating expense in the fiscal year ended December 31, 2010 were $19,650 resulting in net loss $19,650. The operating loss for the period is a result of professional fees in the amount of $18,138, office and general expenses in the amount of $1,152. Since inception, total net loss is $84,483 and an operating loss is $83,863. As of December 31, 2011 the President has advanced $26,342 to the Company. This amount is unsecured, non-interest bearing and with no set terms of repayment. We anticipate that our current cash and cash equivalents and cash generated from financing activities will be insufficient to satisfy our liquidity requirements for the next 12 months. We expect to incur product development, marketing and professional and administrative expenses as well expenses associated with maintaining our SEC filings. We will require additional funds during this time and will seek to raise the necessary additional capital. If we are unable to obtain additional financing, we may be required to reduce the scope of our business development activities, which could harm our business plans, financial condition and operating results. Additional funding may not be available on favorable terms, if at all. Plan of Operation As our first activity we anticipate building a manual secure blind prototype that will demonstrate its features and functions. If sufficient financing is available we also plan to develop a motorized version of our window blind which could have the possibility of integration into home alarm and security systems. The cost of product development is estimated at $27,000 - 5 - Once the prototypes have been built, we intend to arrange for a suitable location from which to manufacture our product and then purchase the necessary material and machinery to cut and paint the slats. The cost of the required machinery will be approximately $15,000 As part of our marketing campaign we plan to create an Internet website to showcase our products and establish a sales portal. The marking plan also includes contacting and negotiating exclusive partnerships with home security and insurance companies; attending trade shows; distributing flyers and placing advertisements in newspapers and magazines. This sales and marketing activity is anticipated to cost approximately $30,000. We do not anticipate hiring any employees until the prototypes have been developed and the window blind has been made. Off Balance Sheet Arrangements The cost to maintain the Company and begin operations has been estimated at $72,000 over the next twelve months and the cost of maintaining our reporting status is estimated to be $15,000 over the same period. Our officer and director, Mr. Pizzacalla has undertaken to provide the Company with operating capital to sustain our business over the next twelve month period, as the expenses are incurred, in the form of a non-secured loan. However, there is no contract in place or written agreement securing this undertaking. Management believes if the Company cannot raise sufficient revenues or maintain our reporting status with the SEC we will have to cease all efforts directed towards the Company. There are no other off-balance sheet arrangements currently contemplated by management or in place that are reasonably likely to have future effect on the business, financial condition, revenue or expenses and/or result of operations. Item 7A. Quantitative and Qualitative Disclosures about Market Risk We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 8. Financial Statements and Supplementary Data - 6 - SECURE WINDOW BLINDS, INC. (A Development Stage Company) FINANCIAL STATEMENTS (Audited) December 31, 2011 BALANCE SHEETS STATEMENTS OF OPERATIONS STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) STATEMENTS OF CASH FLOWS NOTES TO FINANCIAL STATEMENTS - 7 - PLS CPA, A PROFESSIONAL CORPORATION t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Secure Window Blinds, Inc. We have audited the accompanying balance sheets of Secure Window Blinds, Inc. (A Development Stage “Company”) as of December 31, 2011 and 2010 and the related statements of operations, changes in shareholders’ equity and cash flows for the years then ended December 31, 2011 and 2010, and for the period from November 27, 2006 (inception) to December31, 2011. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Secure Window Blinds, Inc. as of December 31, 2011 and 2010, and the result of its operations and its cash flows for the years then ended December 31, 2011 and 2010, and for the period from November 27, 2006 (inception) to December 31, 2011 in conformity with U.S. generally accepted accounting principles. The financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/PLS CPA PLS CPA, A Professional Corp. April 16, 2012 San Diego, CA. 92111 Registered with the Public Company Accounting Oversight Board - 8 - SECURE WINDOW BLINDS, INC. (A Development Stage Company) BALANCE SHEETS (Audited) December 31, December 31, ASSETS CURRENT ASSETS Cash $
